Citation Nr: 0506102	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  02-15 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
dermatophytosis of the hands.  

2.  Entitlement to a disability evaluation in excess of 20 
percent for bilateral hearing loss, based upon the initial 
grant of service connection.  

3.  Entitlement to a disability evaluation in excess of 10 
percent for tinnitus, based upon the initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.

When this matter was last before the Board of Veterans' 
Appeals (Board) in July 2003, the issues under appeal were 
entitlement to service connection for bilateral hearing loss, 
entitlement to service connection for tinnitus, and 
entitlement to a compensable disability evaluation for 
dermatophytosis of the hands.  These matters were remanded by 
the Board to the Department of Veterans Affairs (VA) 
Montgomery, Alabama, Regional Office (RO) for further 
development and readjudiation.  

Following the completion of the requested development, in an 
October 2004, rating decision, the RO granted the claim of 
entitlement to service connection for bilateral hearing loss, 
and assigned a 20 percent disability rating to that disorder, 
effective June 15, 2001.  The RO also granted the claim of 
entitlement to service connection for tinnitus, and assigned 
a 10 percent disability rating to that disorder, effective 
June 15, 2001.  The veteran expressed disagreement with the 
ratings assigned.  

The RO continued the denial of a compensable rating for 
dermatophytosis of the hands, and issued an supplemental 
statement of the case as to that issue in October 2004.  The 
case is now ready for appellate review.  

The issues of entitlement to increased initial ratings for 
bilateral hearing loss, and for tinnitus must be REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C. and are addressed in the REMAND portion of 
the decision below.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim of entitlement 
to a compensable evaluation for dermatophytosis of the hands.  
All evidence necessary for review of the issue considered 
herein on appeal has been obtained, and VA has satisfied the 
duty to notify the appellant of the law and regulations 
applicable to that claim and the evidence necessary to 
substantiate it.

2.  The veteran's dermatophytosis of the hands has been shown 
on objective examination to be an inactive process reported 
by history only, manifested by subjective complaints of 
intermittent irritation of the hands, without evidence of 
exfoliation, exudation, itching, extensive lesions, or 
disfigurement, and without the need for treatment by 
corticosteroids or other immunosuppressive drugs.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 0 percent for 
dermatophytosis of the hands have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.20, 4.118, Diagnostic Code 7806 (2002), 
Diagnostic Code 7813 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  Duties to Notify & to Assist

On November 9, 2000, prior to the initiation of the 
claimant's appeal, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminated the former statutory requirement that claims 
be well grounded.  This law also redefined the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The RO has considered the increased rating issue herein on 
its merits.  The current standard requires that after the 
evidence has been assembled, it is VA's responsibility to 
evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2003).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (CAVC) stated that "a veteran need only 
demonstrate that there is an approximate balance of positive 
and negative evidence' in order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

As indicated, the RO has adjudicated the issue considered 
herein on the substantive merits of the claim.  The veteran 
was given the opportunity to submit evidence and arguments in 
response.  The Board finds, therefore, that it can consider 
the substance of the veteran's appeal without prejudice to 
him.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  The Board will apply the current standard 
of review in evaluating the veteran's claim below.  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  

VA went on to state that it would apply the new regulations 
to any claim pending but not decided by VA as of November 9, 
2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they apply to this case, and has determined that they 
do apply.  See Holliday v. Principi, 14 Vet. App. 280, 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has considered whether the requirements of the VCAA 
have been fulfilled.

First, there is no issue as to the substantial completeness 
of the application.  38 U.S.C.A. § 5102 (West 2002).  The 
June 2001 claim appeared substantially complete on its face.  
The veteran has clearly identified the benefit sought.  
Further, he referenced the bases for the claim.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefit sought with August 2001 and October 2003 letters 
from the RO that explained the provisions of the VCAA to the 
veteran, the October 2001 rating decision, the February 2002 
statement of the case, and October 2004 supplemental 
statement of the case.  

The August 2001 and October 2003 letters from the RO, and the 
October 2004 supplemental statement of the case specifically 
provided the veteran with notice of the VCAA and explained 
the respective rights and responsibilities under the VCAA.  
It was further noted in the foregoing documents that what was 
lacking was evidence supporting a finding that the objective 
level of the veteran's skin disorder of the hands would 
satisfy the criteria for a compensable disability evaluation.  
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
the veteran's service medical records, VA treatment records 
and private treatment records as they were identified by him.  

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issue on appeal.  By the August 2001 and October 2003 letters 
from the RO, and the October 2004 supplemental statement of 
the case, the veteran was clearly advised as to which portion 
of evidence is to be provided by him and which portion is to 
be provided by VA.  That requirement of VA has been 
satisfied, and there is no additional evidence that needs to 
be provided.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

It is noted that the veteran was afforded a pertinent VA 
examination in April 2004.  The requirements of the VCAA have 
been substantially met by the RO.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to his case.  VA 
has satisfied its duties to inform and assist him in this 
case.  Further development and further expending of VA's 
resources is not warranted.  

Additionally, it is noted that in a recent decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

In the instant case, the veteran was provided with initial 
notice of the provisions of the VCAA and its effect on the 
development of his claim in the August 2001 letter from the 
RO.  This letter indicated that the veteran should respond in 
60 days, but that he could take up to a year to respond to 
preserve his rights for benefits.  

More than a year has transpired since that letter.  It is 
also noteworthy that evidence was sought and received since 
that time, and that there has been no indication of the 
existence of additional pertinent evidence.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had over 
three years to respond to that VCAA notice, and that neither 
the appellant nor his representative have given any 
indication of additional evidence that has not been sought 
regarding the issue of a compensable rating for the skin 
disorder of the hands, the Board has concluded that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
As noted above, there is no deficiency in the veteran's case 
at hand, nor would there be otherwise by operation of the 
new law.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
his appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

It is noted that the United States Court of Appeals for 
Veterans Claims (CAVC) decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified above.

In the present case, a substantially complete application was 
received in June 2001.  Thereafter, the AOJ did provide 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  See the references to 
the documents issued to the veteran set out above.  

Because the VCAA notice in this case was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does comply with the express 
requirements of the law as found by the CAVC in Pelegrini.  

Assuming for the sake of argument that proper notice was not 
provided until the rating decision or statement of the case, 
while the CAVC did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 13.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  

This would be an absurd result, and as such it is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  See Pelegrini, supra.  

Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication, the notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and 
a statement of the case was provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where the rating schedule does not provide for a 
noncompensable (0 percent) disability rating under a 
diagnostic code, a noncompensable rating shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2004).

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (2004).

The criteria for rating skin disorders were revised effective 
August 30, 2002 (during the instant appeal period).  When the 
applicable regulations are amended during the pendency of an 
appeal, as here, the version of the regulations most 
favorable to the veteran is to be applied (from the effective 
date of the criteria change)  As noted, the RO has advised 
the veteran of the rating criteria changes.

The veteran's service-connected skin disability has been 
rated under Codes 7806 and 7813.  The "old" criteria under 
Code 7806 (eczema) state that a 10 percent rating is assigned 
with exfoliation, exudation, or itching, if involving an 
exposed surface or extensive area.  The next higher, 30 
percent, rating requires exudation or itching constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is warranted with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant symptoms.  38 C.F.R. § 4.118, Code 
7806 (effective prior to August 30, 2002).

Under the revised Code 7806 criteria, a 10 percent rating 
requires dermatitis or eczema of at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating requires dermatitis or eczema of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating requires 
dermatitis or eczema over more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, Code 
7806 (effective August 30, 2002).

A note in the Rating Schedule under the former criteria 
provided that disabilities evaluated under codes 7807 through 
7819 were to be rated by analogy to eczema under Code 7806.  
38 C.F.R. § 4.118.

Pursuant to the revised criteria for Code 7813, a note states 
that dermatophytosis should be rated depending upon the 
predominant disability, and where, as here, it is dermatitis 
or eczema, it should continue to be rated as dermatitis or 
eczema under Code 7806.  The revised criteria provide that if 
the dermatitis or eczema covers an area of at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected; or requires intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 
twelve-month period, a 10 percent rating is warranted.  A 30 
percent rating requires 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas be affected, or; that 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
six weeks or more, but not constantly, during the past 
twelve-month period.  Finally, a maximum rating of 60 percent 
under the revised criteria is warranted when the condition 
covers an area of more than 40 percent of the entire body or 
when more than 40 percent of exposed areas affected, or; when 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past twelve-month period.

Words such as "moderate" and "marked" are not defined in the 
Rating Schedule. "Moderate" is defined as "of average or 
medium quality, amount, scope, range, etc." Webster's New 
World Dictionary, Third College Edition (1988), 871. "Marked" 
is defined as "noticeable; obvious; appreciable; distinct; 
conspicuous." Id. at 828.  In any event, rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2004).

Analysis

The veteran contends that his dermatophytosis of his hands is 
more disabling than reflected in the current noncompensable 
rating.  At his December 2002 hearing before the Board, he 
testified that he has a couple of spots on his hands that 
have a wart feeling that clear up and then constantly keep 
coming back.  He indicated that they don't cause any major 
problems with his daily activities, but that they irritate 
him somewhat, particularly when using a computer and become 
sore.  The veteran also stated that he has an extenuation of 
his dermatophytosis of the hands to his legs and his feet.  

Service connection has been in effect for dermatophytosis of 
the hands, evaluated as 0 percent disabling since separation 
from service in 1946.  Service connection was based upon 
inservice complaints of dermatitis of the hands of 2 months 
duration in 1945, and a diagnosis of severe bilateral 
hyperhydrosis of the hands, improved, in June 1945.  

The claims file contains no evidence of complaints of, or 
medical treatment for a skin disorder, including 
dermatophytosis of his hands since service.  The veteran has 
stated that he has not sought treatment for his skin disorder 
since that time.  

The veteran underwent a VA examination in April 2004 for the 
assessment of the severity of his hand disorder.  The report 
of that examination indicates that the veteran reported that 
his dermatophytosis of his hands had recurred in minor cases 
over the years, and that he treated it with motor oil, or 
occasionally sleeping with socks on his hands.  He stated 
that he had no problems with the disorder at the time of the 
examination.  Examination revealed that the veteran's right 
hand had some solar keratotic changes as well as ecchymoses 
on his palms and forearms.  The veteran's skin was described 
as thin.  There was palmar erythema, actually fairly diffuse 
erythematous on the palmar aspects, but no open wounds and no 
evidence of dermatophytoses at the time of the examination.  
The examiner attributed the ecchymoses to clopidogrel that 
the veteran was taking for his severe congestive heart 
failure.  The resulting pertinent diagnosis was history of 
dermatophytoses, inactive currently.  The examiner noted that 
the veteran had stated that he rubbed melaleuca cream on his 
hands, and that was beneficial.  

Under the pre-August 2002 rating criteria, a 10 percent 
rating was assignable if eczema (or a disorder rated under 
the criteria for eczema) resulted in exfoliation, exudation 
or itching involving exposed surface or an extensive area.  
In the present case, the veteran's service-connected 
dermatophytosis is limited to his hands.  The April 2004 
examination report shows no involvement of other areas, and 
those areas that did have skin symptoms were attributed to 
non-service-connected disorders, that the examiner attributed 
to medication for a heart disorder.  Essentially, the veteran 
does not have active dermatophytosis of the hands; thus, the 
area of involvement is not a consideration in the absence of 
an active disorder.  The Board therefore finds that a 
compensable initial evaluation of 10 percent is not warranted 
under the pre-August 2002 rating criteria.

Under the revised rating criteria a 10 percent rating may be 
assigned for involvement of at least 5 percent of the surface 
area of the body or exposed surface.  However, the veteranhas 
dermatophytosis of the hands that is service-connected.  
Again, absent activity, the percentage of area of 
involvement, whether viewed as a percentage of total surface 
or exposed surface, is not a consideration since the disorder 
is not found on recent examination.

Furthermore, there is no evidence that systemic therapy such 
as corticosteroids or other immunosuppressive drugs have been 
required for treatment of the disorder at any time.  
Consequently, no basis for a compensable initial evaluation 
for dermatophytosis of the hands is shown in the record.  

The preponderance of the evidence is against the veteran's 
claim for an increased rating for the service-connected 
dermatophytosis of the hands and it must be denied.  For 
these reasons, the Board finds that an evaluation in excess 
of 0 percent is not demonstrated.  Given the above 
fundamental facts, the benefit of the doubt doctrine is not 
for application because the overwhelming weight of the 
evidence is against the claim.

Extraschedular Considerations

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 
3.321(b)(1) (2004).  The governing norm in these exceptional 
cases is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher ratings are provided for 
greater degrees of disability for the veteran's 
dermatophytosis of the hands, but the medical evidence 
reflects that the required manifestations are not present in 
this case.  Second, the Board finds no evidence of an 
exceptional disability picture for the disorder at issue.  
The veteran has not required hospitalization or frequent 
treatment for his skin disorder, nor is it shown that it 
otherwise so markedly interferes with his employment as to 
render impractical the application of regular schedular 
standards.  For the reasons noted above, the Board concludes 
that the impairment resulting from his service-connected skin 
disorder is adequately compensated by the schedular ratings.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) is not warranted.


ORDER

Entitlement to a disability evaluation in excess of 0 percent 
for dermatophytosis of the hands is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

It is noted that in November 2004, the service 
representative, on the veteran's behalf, expressed 
disagreement in writing with the initial disability 
evaluations assigned in the October 2004 rating decision to 
service-connected bilateral hearing loss and service-
connected tinnitus.  The Board finds that a timely notice of 
disagreement with regard to the claims of entitlement to a 
disability evaluation in excess of 20 percent for bilateral 
hearing loss, and entitlement to a disability evaluation in 
excess of 10 percent for tinnitus, as set out on the initial 
page of this remand decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 19.26, 20.201, 20.302 (2004).

When there has been an initial RO adjudication of a claim and 
a notice of disagreement has been filed as to its denial, the 
appellant is entitled to a statement of the case (SOC), and 
the RO's failure to issue a statement of the case is a 
procedural defect requiring remand.  Manlincon v. West, 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-
10 (1995); see also Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC should issue a Statement 
of the Case to the appellant addressing 
the issues of entitlement to a disability 
evaluation in excess of 20 percent for 
bilateral hearing loss, and entitlement to 
a disability evaluation in excess of 10 
percent for tinnitus, both based upon the 
initial grants of service connection.  
Manlincon v. West, 12 Vet. App. 238 
(1999).  See also Fenderson v. West, 12 
Vet. App. 119 (1999) regarding the initial 
evaluation of a service-connected 
disorder.  The veteran and his 
representative must be advised of the time 
limit in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b) (2004).  
Then, only if the appeal is timely 
perfected, this issue should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
unless otherwise notified by the VBA AMC.




	                     
______________________________________________
	MARK J. SWIATEK
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


